Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Amendment
Applicant’s after-final amendment, filed July 8, 2022, has been fully considered and entered.  Accordingly, Claims 1-8 and 10-14 are pending in this application.  Claims 3, 11, and 13 have been cancelled.  Claims 1, 8, and 10 are independent claims.
In light of Applicant’s amendment, the rejection of Claims 1-8 and 10-14 under 35 U.S.C. 101 has been withdrawn.
Allowable Subject Matter
 Claims 1, 2, 4-8, 10, 12, and 14 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 8, and 10.  Specifically, the prior art does not disclose:
determining, by the computer, a plurality of sub-social sets based on the plurality of first users with the authenticated user attribute, wherein each sub-social set comprises one first user among the plurality of first users and at least one second user associated with the one first user and having the authenticated user attribute.
In addition, it is the position of the Examiner that the recitation of a graph representation of relationships of social media users for the purpose of identifying the central user among a plurality of connected users of a social network sufficiently integrates the claims into a practical application under the January 2019 Revised Patent Subject Matter Eligibility Guidance.
Dependent Claims 2, 4-7, 12, and 14, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Shah (“Rumors in a Network, Who’s the Culprit?”, Shah and Zaman, November 3, 2010), which concerns determining the source vertex of a rumor in a social network by evaluating vertex centrality.
Feinberg (PG Pub. No. 2014/0280224 A1), which concerns recommending relationships within a graph database.
Stewart (PG Pub. No. 2012/0124099 A1), which concerns an expert system for pool selection.
Eckardt, III (PG Pub. No. 2010/0106752 A1), which concerns selecting, analyzing, and visualizing related database records as a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161